Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The accused was convicted by general court-martial in Germany of aggravated assault with a knife, in violation of Article 128 of the Uniform Code of Military Justice, 50 USC § 722. He was sentenced to dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for' one year. The convening authority approved but the board of review reversed on the ground that the accused’s privilege against self incrimination was violated at the trial. The Judge Advocate General of the Army has certified to us the correctness of the board of review’s decision.
The record of trial indicates that the knife allegedly used in the assault was received in evidence over defense counsel’s objection that the chain of custody had not been adequately established. Since trial counsel requested that the knife itself be withdrawn at the conclusion of the trial, a description of the knife was dictated into the record. Upon completion, the following colloquy ensued:
“Law- OFFICER: Phillips, is that satisfactory to you? Does that describe your knife all right?
“Accused: Yes, sir.
“Law OfficeR: Any objection by the defense counsel?
“Defense: No objection.
“Law OFFICER: It will be entered into the record and at the end of the trial the knife will be withdrawn.” [Emphasis supplied].
The board of review held that the question by the law officer, which required the accused to state whether the knife in question was his, violated the accused’s privilege against self incrirm ination as set forth in Article 31 (a) of the Uniform Code of Military Justice, 50 USC § 602, and required reversal. We agree with the board of review that the information sought and obtained from the accused was both material and incriminating. In view of the fact that defense counsel objected to the admission of the knife in evidence on the ground that the chain of custody was not sufficiently established, it is difficult to understand why he did not object to the law officer’s question, since it established the very point that defense was contesting.
The Government contends that our decision in United States v. Edward J. Collier (No. 467), 5 CMR 3, decided August 12, 1952, is determinative here. In Collier, a desertion case, the Government offered in evidence a stipulation stating that agents of the FBI would testify that the accused was apprehended at his home while wearing a *536Class A uniform. The law officer asked the accused if he agreed that “the matters and things contained in the stipulation being introduced in court are true?” The accused replied that he did. We noted that the law officer was apparently interrogating the accused to determine his understanding of the nature and extent of the stipulation as required by paragraph 154b of the Manual for Courts-Martial, United States, 1951; that defense interposed no objection; that the stipulation included facts beneficial to the accused; that the accused was not placed under oath; that he was not told he had to answer; and that the accused later testified in his own behalf. We concluded that the record did not indicate that the accused was compelled to testify against himself.
There are several important distinguishing factors between Collier and the instant case. Here, the law officer had no right to question the accused concerning the description of the knife. His questions should have been directed to defense counsel. The subject matter contained nothing in any way beneficial to the accused. It cannot be contended here — as it was in Collier — that the accused might have gained, not lost, from the improper question and answer. The accused was required here to admit a link in the chain of evidence which his counsel had just been contesting. He did not subsequently take the stand to testify in his own behalf, and contested, throughout the trial, every element of the offense charged.
It is important to note that the protection granted by Article 31 of the Code, supra, goes further than a literal prevention of compulsory self incrimination. The accused is protected by the Article in question from being required to testify in any manner. He has the right to remain completely silent and, according to the Manual for Courts-Martial, United States, 1951, paragraph 53h, “the right to remain silent or to testify as a witness . . . will, when applicable, be explained in open court unless it otherwise affirmatively appears of record that the accused is aware of his rights in the premises.” In Collier, supra, there was no occasion to inform the accused of his right to remain silent, since the law officer is not only advised but required to ascertain the acquiescence of the accused himself in a stipulation. Manual, supra, paragraph 154b; Appendix 8a, page 510. Here, the law officer had no right whatsoever to ask the accused for his views concerning the description dictated into the record.
As phrased, the law officer’s question sought to elicit not information irrelevant to the issue, but affirmance of a vital link in the prosecution’s case. He did not warn the accused of his right to remain silent, and there is no record showing that the accused was “aware of his rights in the premises.” Manual, paragraph 53h, supra.
Placing these distinguishing factors against the background — common to both Collier and the instant case — that this was a military trial where the accused, an enlisted man, was being questioned by his superior officer, who was acting in the' official capacity of a “judge,” we cannot say that there was here no compulsion leading to incrimination. Both of the cases present factual situations difficult of resolution. The most we can say is that in Collier there were sufficient factors to tip the scales in a close case in favor of the Government; whereas here, those factors are lacking, and we must, in view of the importance of the privilege under discussion, resolve the doubts in favor of the accused.
The decision of the board of review is affirmed.